DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7, 14-18) in the reply filed on 10/5/2022 is acknowledged. Claims 8-13 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/019,811, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant application and parent application share all the same drawings, and specification (with the additional claim to priority of the parent in the instant application as amended on 7/11/2022), but it is readably apparent from review of each application, that the instant claimed features of claims 1-7, and 14-18 are not discussed in either of the specifications or the drawings. In fact, adhesive is mentioned in the specifications only once in paragraph 22: “The electrode contacts may be located on the surface of the device that is placed on the skin of the patient, e.g., adhered to the patient via a sticker or other adhesive that includes material such as hydrogel permitting voltage sensing”, and paragraph 29 mentions features of the sticker may be modified “In a case where a physical communication port is included, it may be covered to prevent water or contaminating element entry, such as locating it beneath a removable hydrogel or sticker that adheres the sensor 101a, 101b to the user's skin. The thickness of the sticker may be modified, e.g., the thickness of the sticker or materials thereof (e.g., hydrogel areas) may be increased to accommodate the use context, such as placement on skin that curves, whereas a thinner sticker may be used on a relatively flat surface.” 
[0068] In one example, the patient wears the sensor(s) 201 up to 24-hours a day and may do so for several days.
However, these passages do not provide written description support the features being claimed in the instant application claims 1-7, 14-18 (independent claims only analyzed, but the features in all claims appear to be wholly lacking from the parent applications):
“1. A system for continuously and remotely monitoring brain activity comprising: a plurality of self-contained wireless, rechargeable sensors; and a plurality of adhesives, wherein each adhesive is configured to: removably adhere one of the sensors to a scalp of a patient for a day; and allow continuous collection of electroencephalogram (EEG) signals through the adhesive for the day, wherein, a number of adhesives in the plurality of adhesives is greater than a number of sensors in the plurality of sensors, such that the plurality of adhesives are sufficient for adhering one or more of the sensors for multiple days.”
“14. A system for continuously and remotely monitoring brain activity comprising: a plurality of self-contained wireless, rechargeable sensors; and a plurality of adhesives, wherein each adhesive is configured to: removably adhere one of the sensors to a scalp of a patient for a day; and allow continuous collection of electroencephalogram (EEG) signals through the adhesive for the day, wherein, a number of adhesives in the plurality of adhesives is sufficient for collecting EEG signals for multiple days.”
As such, one of skill in the art cannot reasonably conclude that application was in possession of the claimed invention at the time the parent applications were filed. As the instant claims provide written description support only, the application is not a CON, but is a CIP. Applicant should update the ADS to correct the improper claim. If applicant believes this analysis to be in error, then applicant must explain in detail how the parent document provides the necessary 112 support for each of the claimed features.
The claims 1-7, 14-18 have an effective filing date of 7/8/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “207” has been used to designate both gold dots and device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "205" and "204" have both been used to designate cloud.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” has been used to designate both cloud and sensors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "204" have both been used to designate sensors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "205" and "207" have both been used to designate device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to designate both step in Figure 5 and sensor in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 7A-B contain shading which detracts from the Figure features, and obscures the text in such shadings (see PG Pub for issues in printing).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 1-7, 14-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the specification and drawing feature element numbers are not in agreement, see drawing objections above.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As addressed above, the instant specification provides no basis for the claimed features of claims 1-7, 14-18, but as the instant claims form a part of the written description of the filed application such features are not new matter, but the specification provides no basis for the claimed features. Thus applicant should amend the specification to provide the correct basis for the claimed features, without introducing new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, 14-18, the limitations related to the adhesives are rejected for being unclear and inconsistent with the specification and drawings, MPEP 2173.03:
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id. 

As addressed above, the only description of the adhesive is in paragraphs 22 and 29, and the drawings do not contain any informational details on adhesives, structures, or modifications that while suggested, where not spelled out when the parent application was filed. While breadth does not equate to indefinite, in this situation, the breadth is unreasonable in view of the disclosure as filed which contains no explanation into the meanings of plurality of adhesives, number being greater than the sensors, first and second sets, first and second sets being greater than or equal to the number of sensors in view of the specification as filed, where such is indefinite as it is unclear what is covered by the claimed features. For example, is this a kit claim, are the adhesives sectionalized, are the adhesives merely the hydrogels with different thicknesses, or other interpretations not directly explained? It appears that any necessary understanding of the meaning was omitted, and applicant cannot add new matter to more sufficiently explain the intentions and structures of the claimed matter. For example, any new drawing added can only be top level information capturing the generalized claimed features without adding new details. As with the priority, applicant is invited to explain where the specification as filed adequately explains the scope being claimed and where supporting drawing features can be identified. For examination purposes only, a broadest reasonable interpretation has been used in application of the claims with prior art. The dependent claims all contain the adhesive features and thus are all rejected for being indefinite as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dudek et al. (Dudek, 2017/0215759) or, in the alternative, under 35 U.S.C. 103 as obvious over Dudek et al. (Dudek, 2017/0215759) in view of Kumar et al. (Kumar, US 2012/0310070).
Regarding claim 1, Dudek teaches a system for continuously and remotely monitoring brain activity (see entire document, especially title, abstract, Figures, [0045]) comprising: 
a plurality of self-contained wireless, rechargeable sensors (see entire document, especially Figure 11 element 11 lithium batteries are well known to be rechargeable, transmitter 19, Figure 13 plurality of patches, see also [0012], [0047], [0049],  [0059]-[0060], Figure 12); and 
a plurality of adhesives (see entire document, especially [0044], [0052] each patch has adhesives which can be the hydrogel itself or the hydrogel with combination with additional adhesives, or considered to be the additional adhesives themselves [where a is hydrogel and b is any optional adhesive element: i.e. adhesive equates to the structures of option 1) a option 2) a+b, option 3) b]“In this embodiment, after the patch 1 is in record mode, the patch 1 is then placed on the scalp below the hairline using a conductive hydrogel 18, or the like, that also provides enough adhesion to the scalp for effective recording of EEG for up to a twelve hour period. Alternatively, the patch 1 may be adhered with a combination conductive hydrogel 18 with an adhesive construct), wherein each adhesive is configured to: 
removably adhere one of the sensors to a scalp of a patient for a day (duration is an intended use, see entire document, especially [0052] up to 12 hours reasonably reads on a normal person’s normal awake time during a day portion as opposed to night portion of intended use, and [0045] allows for measurements for up to 7 days, which also meets the intended use for allowing for wear for a day); and 
allow continuous collection of electroencephalogram (EEG) signals through the adhesive for the day (see entire document, especially [0045]), 
wherein, a number of adhesives in the plurality of adhesives is greater than a number of sensors in the plurality of sensors, such that the plurality of adhesives are sufficient for adhering one or more of the sensors for multiple days (reasonably reads on option 1) above for a kit, where normal hydrogels are removed, thrown away and replaced with another hydrogel for as long as desired for measurements to be made and meet the intended use claimed: see [0052] “After nightly use, the conductive hydrogels 18 can simply be peeled off of the patch and thrown away. Prior to the next night's use, new conductive hydrogels 18 can be applied to the patch as applying a sticker”. The limitation also reasonably reads on the statement of hydrogel used with adhesive contacts where both hydrogel and adhesive contact are interpreted to be adhesive elements (option 2 above)) 
however, for compact prosecution purposes only, the limitations of  wherein, a number of adhesives in the plurality of adhesives is greater than a number of sensors in the plurality of sensors, such that the plurality of adhesives are sufficient for adhering one or more of the sensors for multiple days (option 3) are also being interrupted as not being directly taught.
Kumar teaches a related system for long term measuring of patient parameters including EEG (see title, abstract, [0065], [0100]), and teaches the inclusion of multiple adhesives per patch to allow for longer term measurements as desired by the user which reasonably teaches the claimed features wherein, a number of adhesives in the plurality of adhesives is greater than a number of sensors in the plurality of sensors, such that the plurality of adhesives are sufficient for adhering one or more of the sensors for multiple days (see entire document, especially Figures 7-10, [0092]-[0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including multiple adhesives per sensor patch in order to allow for each of the sensor patches to be worn as desired for multiple days without losing adhesion while still measuring good electrical signals from a user wearing the system. 
Regarding claim 2, the limitations are met by Dudek or in the alternative, met by Dudek in view of Kumar, where Dudek taches for option 1 an adhesive of the plurality of adhesives is identical to the other adhesives (for a kit, where normal hydrogels are removed, thrown away and replaced with another hydrogel for as long as desired for measurements to be made and meet the intended use claimed: see [0052] “After nightly use, the conductive hydrogels 18 can simply be peeled off of the patch and thrown away. Prior to the next night's use, new conductive hydrogels 18 can be applied to the patch as applying a sticker”); and where Kumar teaches option 3 for an adhesive of the plurality of adhesives is identical to the other adhesives (see Figures 7-10, [0092]-[0095] same adhesives appear to be used, no mention of using different adhesions for the plurality of adhesives; in the alternative, such appears to be a matter of design choice and selecting known materials for adhesion would have been prima facie obvious to one of skill before the effective filing date of the claimed invention).
Regarding claim 3, the limitations are met by Dudek or in the alternative, met by Dudek in view of Kumar, where Dudek reasonable teaches the intended use for option 1 such that wherein each adhesive of the plurality of adhesives is repositionable on at least one of an associated sensor or the scalp (see [0052] hydrogel being capable of removed and positioned or repositioned), and where for option 3 Kumar teaches wherein each adhesive of the plurality of adhesives is repositionable on at least one of an associated sensor or the scalp (see Figure 9-10, each adhesive is capable of meeting the claimed intended use as the structure can be peeled off and repositioned).
Regarding claim 4, the limitations are met by Dudek or in the alternative, met by Dudek in view of Kumar, where Dudek teaches for option 1 wherein each sensor of the plurality of sensors comprises an electrode contact on an exterior surface of the sensor, and each adhesive of the plurality of adhesives includes a conductive hydrogel for aligning with the electrode contact and facilitating continuous collection of the EEG signals (see Figure 5 hydrogel 18, for a kit: see [0052]).
Regarding claim 14, Dudek teaches a system for continuously and remotely monitoring brain activity (see entire document, especially title, abstract, Figures, [0045]) comprising: 
a plurality of self-contained wireless, rechargeable sensors (see entire document, especially Figure 11 element 11 lithium batteries are well known to be rechargeable, transmitter 19, Figure 13 plurality of patches, see also [0012], [0047], [0049],  [0059]-[0060], Figure 12); and 
a plurality of adhesives  (see entire document, especially [0044], [0052] each patch has adhesives which can be the hydrogel itself or the hydrogel with combination with additional adhesives, or considered to be the additional adhesives themselves [where a is hydrogel and b is any optional adhesive element: i.e. adhesive equates to the structures of option 1) a option 2) a+b, option 3) b]“In this embodiment, after the patch 1 is in record mode, the patch 1 is then placed on the scalp below the hairline using a conductive hydrogel 18, or the like, that also provides enough adhesion to the scalp for effective recording of EEG for up to a twelve hour period. Alternatively, the patch 1 may be adhered with a combination conductive hydrogel 18 with an adhesive construct), wherein each adhesive is configured to: 
removably adhere one of the sensors to a scalp of a patient for a day (duration is an intended use, see entire document, especially [0052] up to 12 hours reasonably reads on a normal person’s normal awake time during a day portion as opposed to night portion of intended use, and [0045] allows for measurements for up to 7 days, which also meets the intended use for allowing for wear for a day); and 
allow continuous collection of electroencephalogram (EEG) signals through the adhesive for the day (see entire document, especially [0045]), wherein, a number of adhesives in the plurality of adhesives is sufficient for collecting EEG signals for multiple days (reasonably reads on option 1) above for a kit, where normal hydrogels are removed, thrown away and replaced with another hydrogel for as long as desired for measurements to be made and meet the intended use claimed: see [0052] “After nightly use, the conductive hydrogels 18 can simply be peeled off of the patch and thrown away. Prior to the next night's use, new conductive hydrogels 18 can be applied to the patch as applying a sticker”. The limitation also reasonably reads on the statement of hydrogel used with adhesive contacts where both hydrogel and adhesive contact are interpreted to be adhesive elements (option 2 above)).
however, for compact prosecution purposes only, the limitations of  wherein, a number of adhesives in the plurality of adhesives is sufficient for collecting EEG signals for multiple days (option 3) are also being interrupted as not being directly taught.
Kumar teaches a related system for long term measuring of patient parameters including EEG (see title, abstract, [0065], [0100]), and teaches the inclusion of multiple adhesives per patch to allow for longer term measurements as desired by the user which reasonably teaches the claimed features wherein, a number of adhesives in the plurality of adhesives is sufficient for collecting EEG signals for multiple days (see entire document, especially Figures 7-10, [0092]-[0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including multiple adhesives per sensor patch in order to allow for each of the sensor patches to be worn as desired for multiple days without losing adhesion while still measuring good electrical signals from a user wearing the system. 
Regarding claim 15, the limitations are met by Dudek or in the alternative, met by Dudek in view of Kumar, where Dudek teaches for option, wherein each sensor of the plurality of sensors comprises an electrode contact on an exterior surface of the sensor, and each adhesive of the plurality of adhesives includes a conductive hydrogel for aligning with the electrode contact and facilitating continuous collection of the EEG signals (see Figure 5 hydrogel 18, for a kit: see [0052]).

Claims 5-6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (Dudek, 2017/0215759) or, in the alternative, over Dudek et al. (Dudek, 2017/0215759) in view of Kumar et al. (Kumar, US 2012/0310070) as applied to claims 1 and 14 above, and further in view of Cinelli et al. (Cinelli, US 2002/0013565).
Regarding claims 5 and 16, the limitations are met by Dudek or in the alternative, met by Dudek in view of Kumar, except the limitations wherein each adhesive of the plurality of adhesives includes a first set of adhesives with a first thickness and a second set of adhesives with a second, different thickness are not directly taught.
Cinelli teaches a related system for adhesive wearable patches (see title), where such adhesives are suggested to be used in systems for measuring EEG (see [106] “The adhesive may also in addition find application to attach articles to the skin such as…biomedical skin electrodes such as ECG, EMG, EEG, TENS electrosurgery, defibrillation, EMS and electrodes for facial/beauty applications”), and includes teaching that the adhesives can include different thicknesses which reasonably teaches the claimed feature of ach adhesive of the plurality of adhesives includes a first set of adhesives with a first thickness and a second set of adhesives with a second, different thickness (see [0082] “While in a preferred embodiment of the present invention the thickness C of the adhesive layer is constant, such an adhesive layer can also have different thicknesses in different portions of the wearer facing surface where it is applied, provided that the above mentioned relationship between C and G".sub.25 is in any case satisfied in each portion”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudek or in the alternative, Dudek in view of Kumar with different layer thicknesses in adhesives as suggested by Cinelli as obvious expedient in order to allow a desired adhesive profile with the wearer while preventing discomfort to the user when such adhesive is removed.
Regarding claims 6 and 17, the limitations are met by Dudek in view of Cinelli, or in the alternative, met by Dudek in view of Kumar and Cinelli, where the combination as modified in claims 5 and 16 reasonably teaches the features wherein a number adhesives in the first set of the plurality of adhesives and a number of adhesives in the second set of the plurality of adhesives are each equal to or greater than the number of sensors in the plurality of sensors and is sufficient for adhering one or more of the sensors for multiple days (such features are implied by the combination as proposed as each adhesive in each sensor has at least two thicknesses and meets the claimed features: Dudek hydrogel or adhesives, or adhesives with hydrogel modified to have different thicknesses, or Dudek as modified with the arrangement of adhesives of Kumar modified to include different thicknesses in the adhesive layers).

Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (Dudek, 2017/0215759) or, in the alternative, over Dudek et al. (Dudek, 2017/0215759) in view of Kumar et al. (Kumar, US 2012/0310070) as applied to claims above, and further in view of Mumford et al. (Mumford, US 2005/0261559).
Regarding claims 7, 18, the limitations are met by Dudek or in the alternative, met by Dudek in view of Kumar, except the limitation of further comprising a charger configured to charge the plurality of sensors is not directly taught.
Mumford teaches a related system for wearable physiological monitoring systems including EEG related systems (see title, abstract, Figure 1, 2B, [0028], [0065]), and teaches the inclusion of a charger structure to recharge batteries (see Figures 2a-b, 4, [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a battery charger in a system in order to allow for batteries of the system to be recharged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791